Title: To George Washington from William Heath, 16 September 1781
From: Heath, William
To: Washington, George


                  
                     
                     Dear GeneralHead Quarters Continental Village Sepr 16th 1781
                  
                  By this same conveyance Your Excellency will receive a letter from Governor Trumbull giving an account of the wanton conduct of the Enemy in their late attack on New London.
                  The Enemy for some days have had a number of Troops embarked at New York.  They had not sailed on Wednesday evening. I have the honor to be with the greatest respect Your Excellencys Most Obedient Servant
                  
                     W. Heath
                  
               